Citation Nr: 1712644	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  15-44 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

C. Finch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to May 1964.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania that denied service connection for a bilateral hearing loss disability and tinnitus.


A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) (2016) ("advanced age" is defined as 75 or more years of age).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Bilateral Hearing Loss

The Veteran claims service connection for a bilateral hearing loss disability and tinnitus.  The Veteran was afforded a VA audiological examination in January 2015.  The Board finds the examination adequate for adjudication purposes; however, during the examination, the Veteran indicated that he received audiological testing as part of his Department of Transportation physicals while working as a bus driver.  The results of the Veteran's Department of Transportation physicals have not been associated with the electronic record and may alter the examiner's opinion.  Therefore, further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).

If additional pertinent records are associated with the electronic record, a supplemental opinion should be obtained.  The Board further notes that a March 2010 private treatment provider audiologic report recommends further consultation with the Veteran's primary care physician due to asymmetric hearing loss.  Therefore, the RO should attempt to obtain these records on remand.



Tinnitus 

In light of the above evidentiary development, the issue of service connection for tinnitus must be remanded because the claims are potentially inextricably intertwined and must be considered together, including with a possible supplemental opinion.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, a decision by the Board on the Veteran's tinnitus claim would, at this point, be premature.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

While on remand, the RO also should attempt to obtain the Veteran's updated VA treatment records and any relevant private medical records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the Veteran's electronic record any outstanding VA treatment records from March 2008 onward.  

2.  Contact the Veteran and request authorization to obtain any outstanding records pertinent to his claim, including any private treatment records following proper VA procedures, to include Department of Transportation physical examinations containing audiological testing and primary care physician records (See March 2010 private treatment provider audiologic report).

3.  If, and only if, pertinent new records have been associated with the electronic record, obtain a supplemental opinion from an audiologist.  The examiner must review the Veteran's electronic record, including this Remand.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be used.

The examiner should provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's currently diagnosed bilateral hearing loss disability and tinnitus began in service, are related to the Veteran's in-service noise exposure, or are otherwise related to a disease, event, or injury in service.  The VA examiner is advised that the Board considers the Veteran's lay statements indicating that his hearing loss symptoms had their original onset during service, and have continued since, to be not credible (due, in part, to inconsistency with the Veteran's statements to the January 2015 VA examiner and March 2010 private treatment provider).  However, the Board accepts that the Veteran was exposed to acoustic trauma during his military service as a mechanist.

In providing this supplemental opinion, the examiner should consider (i) the Veteran's statements as to the gradual onset of his hearing loss (see March 2010 private treatment provider audiologic report) and onset in the 1980s (see January 2015 VA Examination); (ii) the January 2015 VA Examination; (iii) the March 2010 private treatment provider audiologic report; (iv) the August 1962 letter from the Commanding Officer of the U.S.S. Piedmont, which states, in pertinent part, that the "normal noise of our industrial effort will be multiplied many times"; and (v) the Veteran's December 2015 letter.

The examiner should also address, if relevant, (i) the slope of the Veteran's bilateral hearing loss disability on audiometric testing; (ii) whether the shape of the slope is indicative of "cookie bite" hearing loss; and (iii) the March 2010 private treatment provider's statement that "[t]here is a significant asymmetry between the ears.  An asymmetrical hearing loss can be a red-flag for retrocochlear pathology, especially if accompanied by other otologic symptoms such as persistent tinnitus or dizziness."

The examiner must provide a rationale for all medical opinions provided.  The absence of evidence of treatment for a bilateral hearing loss disability or tinnitus in the Veteran's service treatment records cannot, standing alone, be a sufficient rationale for providing a negative opinion.  The examiner is also advised that the Veteran is competent to report noise exposure and hearing problems in service, his symptoms and history, and such reports must be specifically considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

4.  Finally, after completing the above actions, as well as any other development that may be warranted, the RO must adjudicate the bilateral hearing loss disability and tinnitus claims, in light of all the evidence of record.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




